DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

2.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application further includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “offset comparison module” in claim(s) 10.

	3.2	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

4.	This application further includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “switch matrix means” in claim 25.
4.1.	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
4.2.	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Examiner’s Note
5.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 4-7, 10, 13-16, 19, and 22-25 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (Pub. No.: US 2014/0210462 hereinafter mentioned “Yamamoto”).

As per claim 1, Yamamoto discloses:
A method (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
determining offset voltages (Fig. 8, see the offset voltages V10 for the phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]) for a number of phases (Figs. 7-8, see the phases 0˚- 270˚. Also see [0052]-[0053]) each having a bias current across a magnetic field sensing element (Fig. 6, see the hall sensor 11. Also see [0046]) in a different direction (Figs. 7A-7H, see the current flown from different pair of terminals 1-4 in different directions. Also see [0050]-[0051]);
combining pairs of the determined offset voltages (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]) for the phases (Fig. 8, see the offset voltages V10 for phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]); and 
identifying one of the combined pairs of offset voltages (Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]).

As per claim 4, Yamamoto discloses the method of claim 1 as described above.
Yamamoto further discloses that the combined pairs (Fig. 9, any two integration the offset voltages V10 forming the V10_INT waveform that combine-integrate offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) have orthogonal bias currents (Fig. 7A-7B, see the bias currents that flow orthogonally via 1-2 terminals and 3-4 terminals, respectively, in which the offset voltages V10 for orthogonal phases 0˚- 90˚ are measured, which were combined-integrated at T/8-2T/8 and. Also see [0050]).

As per claim 5, Yamamoto discloses the method of claim 1 as described above.
Yamamoto further discloses that the magnetic field sensing element comprises a Hall element (Fig. 6, see the hall sensor 11. Also see [0046]).

As per claim 6, Yamamoto discloses the method of claim 1 as described above.
Yamamoto further discloses:
controlling a first set of switches (Fig. 6, see the first switch unit 13. Also see [0050]-[0051]) coupled to the magnetic field sensing element (Fig. 6, see hall sensor 11. Also see [0046]) to select each of the phases (Figs. 7-8, see the phases 0˚- 270˚. Also see [0052]-[0053]).

 As per claim 7, Yamamoto discloses the method of claim 1 as described above.
Yamamoto further discloses:
controlling a switch matrix (Fig. 6, see the second switch unit 14. Also see [0050]-[0051]) to perform the combining pairs of the determined offset voltages for the phases (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]).

As per claim 10, Yamamoto discloses:
A sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
an offset comparison module (Fig. 6, see the comparison module 14-18. Also see [0046]) configured to:
determine offset voltages (Fig. 8, see the offset voltages V10 for the phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]) for a number of phases (Figs. 7-8, see the phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]) each having a bias current across a magnetic field sensing element (Fig. 6, see the hall sensor 11. Also see [0046]) in a different direction (Figs. 7A-7H, see the current flown from different pair of terminals 1-4 in different directions. Also see [0050]-[0051]); 
combine pairs of the determined offset voltages (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]) for the phases (Fig. 8, see the offset voltages V10 for phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]); and 
identify one of the combined pairs of offset voltages (Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]).

As per claim 13, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto further discloses that the combined pairs (Fig. 9, any two integration the offset voltages V10 forming the V10_INT waveform that combine-integrate offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) have orthogonal bias currents (Fig. 7A-7B, see the bias currents that flow orthogonally via 1-2 terminals and 3-4 terminals, respectively, in which the offset voltages V10 for orthogonal phases 0˚- 90˚ are measured, which were combined-integrated at T/8-2T/8 and. Also see [0050]).

As per claim 14, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto further discloses that the magnetic field sensing element comprises a Hall element (Fig. 6, see the hall sensor 11. Also see [0046]).

As per claim 15, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto further discloses:
a first set of switches (Fig. 6, see the first switch unit 13. Also see [0050]-[0051]) coupled to the magnetic field sensing element (Fig. 6, see hall sensor 11. Also see [0046]) to select each of the phases (Figs. 7-8, see the phases 0˚- 270˚. Also see [0052]-[0053]).

As per claim 16, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto further discloses:
a switch matrix (Fig. 6, see the second switch unit 14. Also see [0050]-[0051]) to combine pairs of the determined offset voltages for the phases (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]).

As per claim 19, Yamamoto discloses:
A sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a magnetic field sensing element (Fig. 6, see the hall sensor 11. Also see [0046]); and
an offset comparison means (Fig. 6, see the comparison module 14-18. Also see [0046]) for determining offset voltages (Fig. 8, see the offset voltages V10 for the phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]) for a number of phases (Figs. 7-8, see the phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]) each having a bias current across the (Figs. 7A-7H, see the current flown from different pair of terminals 1-4 in different directions. Also see [0050]-[0051]), 
combining pairs of the determined offset voltages (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]) for the phases (Fig. 8, see the offset voltages V10 for phases 0˚- 270˚ at different cycles. Also see [0052]-[0053]); and 
identifying one of the combined pairs of offset voltages (Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]).

As per claim 22, Yamamoto discloses the sensor of claim 19 as described above.
Yamamoto further discloses that the combined pairs (Fig. 9, any two integration the offset voltages V10 forming the V10_INT waveform that combine-integrate offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) have orthogonal bias currents (Fig. 7A-7B, see the bias currents that flow orthogonally via 1-2 terminals and 3-4 terminals, respectively, in which the offset voltages V10 for orthogonal phases 0˚- 90˚ are measured, which were combined-integrated at T/8-2T/8 and. Also see [0050]).

As per claim 23, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto further discloses that the magnetic field sensing element comprises a Hall element (Fig. 6, see the hall sensor 11. Also see [0046]).

As per claim 24, Yamamoto discloses the sensor of claim 19 as described above.
Yamamoto further discloses:
a first set of switches (Fig. 6, see the first switch unit 13. Also see [0050]-[0051]) coupled to the magnetic field sensing element (Fig. 6, see hall sensor 11. Also see [0046]) to select each of the phases (Figs. 7-8, see the phases 0˚- 270˚. Also see [0052]-[0053]).

As per claim 25, Yamamoto discloses the sensor of claim 19 as described above.
Yamamoto further discloses:
a switch matrix means (Fig. 6, see the second switch unit 14. Also see [0050]-[0051]) for combining pairs of the determined offset voltages for the phases (Fig. 6, see the integrator 17 that integrates-combines pairs of offset voltages V10 starting at phase 0˚ through 270˚. Also see [0058] and [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 2, 3, 11, 12, 20 and 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Romero et al (Pub. No.: US 2019/0079146 hereinafter mentioned as “Romero”).

As per claim 2, Yamamoto discloses the method of claim 1 as described above.
Yamamoto discloses the criteria as described above but does not explicitly disclose that it comprises lowest voltage level.
However, Romero further discloses that the criteria comprises lowest voltage level (Fig. 2, see the vertical axis that is scale in arbitrary units of volts to lowest level. Also see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “lowest voltage level” disclosed by Romero into 

As per claim 3, the combination of Yamamoto and Romero discloses the method of claim 2 as described above.
Yamamoto further discloses the bias currents are equally spaced apart in direction (Fig. 6, see the lines, where the bias currents flow from the bias generating unit 12, been equally spaced apart in direction. Also see [0046]-[0047]).

As per claim 11, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto discloses the criteria as described above but does not explicitly disclose that it comprises lowest voltage level.
However, Romero further discloses that the criteria comprises lowest voltage level (Fig. 2, see the vertical axis that is scale in arbitrary units of volts to lowest level. Also see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “lowest voltage level” disclosed by Romero into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by attenuating the offset voltage at a desire level (Romero, Paragraph [0046]), and also by reducing undesirable offset voltage and low frequency noise (Romero, Paragraph [0006]-[0007]).

As per claim 12, the combination of Yamamoto and Romero discloses the sensor of claim 11 as described above.
Yamamoto further discloses the bias currents are equally spaced apart in direction (Fig. 6, see the lines, where the bias currents flow from the bias generating unit 12, been equally spaced apart in direction. Also see [0046]-[0047]).

As per claim 20, Yamamoto discloses the sensor of claim 19 as described above.
 criteria as described above but does not explicitly disclose that it comprises lowest voltage level.
However, Romero further discloses that the criteria comprises lowest voltage level (Fig. 2, see the vertical axis that is scale in arbitrary units of volts to lowest level. Also see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “lowest voltage level” disclosed by Romero into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by attenuating the offset voltage at a desire level (Romero, Paragraph [0046]), and also by reducing undesirable offset voltage and low frequency noise (Romero, Paragraph [0006]-[0007]).

As per claim 21, the combination of Yamamoto and Romero discloses the sensor of claim 20 as described above.
Yamamoto further discloses the bias currents are equally spaced apart in direction (Fig. 6, see the lines, where the bias currents flow from the bias generating unit 12, been equally spaced apart in direction. Also see [0046]-[0047]).

8.	Claim(s) 8, 17 and 26 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of ANGELINI et al (Pub. No.: US 2018/0372809 hereinafter mentioned as “Angelini”).

As per claim 8, Yamamoto discloses the method of claim 1 as described above.
Yamamoto discloses the combined pairs of the determined offset voltages for the phases as described above but does not explicitly disclose that it is including a sampling and holding voltages.
However, Angelini further discloses:
sampling and holding voltages (Angelini, see [0012]) of the combined pairs of the determined offset voltages for the phases (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]. Furthermore, this limitation comes from the combination).
sampling and holding voltages” disclosed by Angelini into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by facilitating cancelling of the ripple introduced by spinning the Hall current and reducing offset and 1/f noise (Angelini, Paragraph [0012]).

As per claim 17, Yamamoto discloses the sensor of claim 16 as described above.
Yamamoto discloses the offset comparison module and combined pairs of the determined offset voltages for the phases as described above but does not explicitly disclose that said module is configured to sampling and holding voltages.
However, Angelini further discloses:
sampling and holding voltages (Angelini, see [0012]) of the combined pairs of the determined offset voltages for the phases (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]. Furthermore, this limitation comes from the combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said module being configured “sampling and holding voltages” disclosed by Angelini into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by facilitating cancelling of the ripple introduced by spinning the Hall current and reducing offset and 1/f noise (Angelini, Paragraph [0012]).

As per claim 26, Yamamoto discloses the sensor of claim 25 as described above.
Yamamoto discloses the offset comparison means and combined pairs of the determined offset voltages for the phases as described above but does not explicitly disclose that said means samples and holds voltages.
However, Angelini further discloses:
samples and holds voltages (Angelini, see [0012]) of the combined pairs of the determined offset voltages for the phases (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]. Furthermore, this limitation comes from the combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said means “samples and holds voltages” disclosed by Angelini into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by facilitating cancelling of the ripple introduced by spinning the Hall current and reducing offset and 1/f noise (Angelini, Paragraph [0012]).

9.	Claim(s) 9, 18 and 27 are/is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Cesaretti et al (Pub. No.: US 2013/0214774 hereinafter mentioned as “Cesaretti”).

As per claim 9, Yamamoto discloses the method of claim 1 as described above.
Yamamoto discloses the identifying the one of the combined pairs of offset voltages based on the criteria as described above but does not explicitly disclose that it is including operating a sensor at 2x chopping.
However, Cesaretti further discloses:
operating a sensor at 2x chopping (Cesaretti, see [0113] and [0082]) after identifying the one of the combined pairs of offset voltages (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Yamamoto, Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]. Furthermore, this limitation comes from the combination).
operating a sensor at 2x chopping” disclosed by Cesaretti into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by enabling the measure-magnetic-field-responsive signal be arithmetically processed to reduce an offset voltage (Cesaretti, Paragraph [0113]), and also by providing techniques in a magnetic field sensor that allow the self-test and self-calibration functions to test and calibrate a magnetic field sensor at a fast rate within a short time period while not reducing resolution and while not increasing output noise level (Cesaretti, Paragraph [0017]).

As per claim 18, Yamamoto discloses the sensor of claim 10 as described above.
Yamamoto discloses the identifying the one of the combined pairs of offset voltages based on the criteria as described above but does not explicitly disclose that said sensor is configured to operate at 2x chopping.
However, Cesaretti further discloses:
the sensor is configured to operate the sensor at 2x chopping (Cesaretti, see [0113] and [0082]) after identifying the one of the combined pairs of offset voltages (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Yamamoto, Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]. Furthermore, this limitation comes from the combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said sensor being configured to “operate at 2x chopping” disclosed by Cesaretti into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by enabling the measure-magnetic-field-responsive signal be arithmetically processed to reduce an offset voltage (Cesaretti, Paragraph [0113]), and also by providing techniques in a magnetic field sensor that allow the self-test and self-calibration functions to test and 

As per claim 27, Yamamoto discloses the sensor of claim 19 as described above.
Yamamoto discloses the identifying the one of the combined pairs of offset voltages based on the criteria as described above but does not explicitly disclose that said sensor is configured to operate at 2x chopping.
However, Cesaretti further discloses:
the sensor is configured to operate the sensor at 2x chopping (Cesaretti, see [0113] and [0082]) after identifying the one of the combined pairs of offset voltages (Yamamoto, Fig. 9, any two integration periods of the offset voltages V10 forming the V10_INT waveform combining offset voltages V10, for example, T/8-2T/8, 2T/8-3T/8, etc. Also see [0061] and [0019]) based on a criteria (Yamamoto, Fig. 9, any of the integrations using the criteria-expression (26) that identifies pairs of offset voltages V10 combination for forming V10_INT waveform, for example, the integration criteria-expression of T/8-2T/8, 2T/8-3T/8, etc. Also see [0058]. Furthermore, this limitation comes from the combination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to said sensor being configured to “operate at 2x chopping” disclosed by Cesaretti into Yamamoto, with the motivation and expected benefit related to improving the sensor and measurements by enabling the measure-magnetic-field-responsive signal be arithmetically processed to reduce an offset voltage (Cesaretti, Paragraph [0113]), and also by providing techniques in a magnetic field sensor that allow the self-test and self-calibration functions to test and calibrate a magnetic field sensor at a fast rate within a short time period while not reducing resolution and while not increasing output noise level (Cesaretti, Paragraph [0017]).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867